DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 16-19 are objected to because of the following informalities:  
In claim 1, on line 7 “the medial equipment” should read “the medical equipment”.
In claim 9, on line 6 “to execute a function” should read “to execute the function” (previously recited in claim 8).
In claim 16, on line 11 “the third peal” should read “the third pedal”.
In claim 17, on line 2 “fourth pedal” should read “fourth pedals”.
In claim 18, on line 2 “pedal” should read “pedals”.
In claim 19, on line 16 “peal” should read “pedal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the operation handle includes a first operation handle…and a second operation handle…the second medical equipment” is unclear. It is unclear how one operation handle can include a first operation handle and a second operation handle. Dependent claim 9 is rejected due to its dependency on claim 8.
	Regarding claim 10, the limitation “at least two of the plural pedals” and “at least four of the plural pedals” is unclear. It is unclear what “at least two” and “at least four” is in reference to (i.e. is it in reference to multiple plural pedals or the pedals).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites “the operation handle includes a first operation handle…and a second operation handle…the second medical equipment”.  Claim 1 recites “an operation handle”. Claim 8 fails to further limit the subject matter (i.e. Claim 9 is rejected due to its dependency on claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US 2010/0228264).
Regarding claim 1, Robinson discloses a remote control apparatus (150, figure 1a) for remotely controlling a patient-side system including medical equipment and an endoscope to capture an image of a surgery site (intended use language | the remote control apparatus is capable of remotely controlling robotic surgical manipulator 152 and endoscopic camera 101c, see figure 1a), the remote control apparatus comprising: an operation handle (see 352, figure 3b) with which an operator controls the medical equipment (control the robotic surgical manipulator and the robotic surgical tools [0098]); and an operation pedal section (700, figure 7a) including: plural pedals (704R/L, 706R/L, 708R/L, figure 7a) configured to be pressed down to execute functions st and 2nd height pedals can be designated in an alternate fashion).  
Regarding claim 2, Robinson further discloses the first height pedals have a different length from that of the second height pedals (see the length of 704L vs 708L, figure 7a).  
Regarding claim 3, Robinson further discloses the first height pedals have a different width (see different in width from 706L vs 704L, figure 7a) from that of the second height pedals.  
Regarding claim 4, Robinson further discloses the plural pedals include: a camera pedal (see 704L, figure 7a) that enables the operation handle to control the endoscope (functional language; see intended use language above | left hand side energy activation for a left hand side tool [0215]); and a clutch pedal (706R, figure 7a) that temporarily disconnects control-related connection between the operation handle and the medical equipment (functional language | toggle control [0186]).  
Regarding claim 5, Robinson further discloses40MRD.096.0015.NP when the camera pedal is one of the first height pedals, the clutch pedal is one of the second height pedals, or when the camera pedal is one of the second height pedals (see 704L, figure 7a), the clutch pedal is one of the first height pedals (see 706R, figure 7a).  
Regarding claim 6, Robinson further discloses the plural pedals include: a coagulation pedal (704R, figure 7a | 604R is for monopolar coagulation [0181], figure 6b) to perform an operation to coagulate the surgery site using the medical equipment (functional language- see intended use language above); and a cutting pedal (708R, figure 7a | 608R indicate monopolar cutting [0181], figure 6b) to perform an operation to cut the surgery site using the medical equipment (functional language- see intended use language above).  
Regarding claim 7, Robinson further discloses when the cutting pedal is one of the first height pedals and the coagulation pedal is one of the second height pedals, or when the cutting pedal is one of the second height pedals (see 708R, figure 7a) and the coagulation pedal is one of the first height pedals (see 704R, figure 7a).  
Regarding claim 8, Robinson further discloses the patient-side system includes second medical equipment (101a or 101b, figure 1a), the operation handle includes a first operation handle (352, figure 3b | a pair of control input wrists 352 for the left and right master controllers [0098]) provided at a position to be operated by a left hand of the operator to control the medical equipment; and a second operation handle (352, figure 3b | a pair of control input wrists 352 for the left and right master controllers [0098]) provided at a position to be operated by a right hand of the operator to control the second medical equipment, and the plural pedals include: at least two pedals to functional language | see 604R and 608R, figure 6a | illustrate different controls to apply different levels of energy to a mono-polar electrosurgical tool [0188]); and at least two pedals to execute functions concerning the second medical equipment (functional language | see 604R and 608R, figure 6a | different controls…[0188]).  
Regarding claim 9, Robinson further discloses the at least two pedals to execute the functions concerning the medical equipment (functional language – see intended use language above) are a first cutting pedal (see 608R for mono cut, figure 6a) that performs an operation configured to control the medical equipment to cut the surgery site and a first coagulation pedal (see 604R for mon coag, figure 6a) that control the medical equipment to coagulate the surgery site (functional language – see intended use language above), and41MRD.096.0015.NP the at least two pedals to execute a function concerning the second medical equipment (use 606L to swap, see 508 in figures 6a-b [0172]) comprises a second cutting pedal (see 608R, figure 6a || the availability of a mono cut depends on the tool; indicates which tool may be energy controlled by the controls [0172]) that performs an operation to cut the surgery site using the second medical equipment (functional language) and a second coagulation pedal that performs an operation to coagulate the surgery site using the second medical equipment (functional language | 604R for mono coag, figure 6a).  
Regarding claim 11, Robinson further discloses the first height pedals have a thickness different from that of the second height pedals such that the first height pedals overlap the second height pedals in height (best seen with the pedals in figure 7c-7d).  
Regarding claim 12, Robinson further discloses the operation pedal section includes a side pedal (706R/L, figure 7a) which is pressed in a horizontal direction for operation, and the side pedal is placed at a location not overlapping the plural pedals in the planar view (see figure 7a).  
Regarding claim 13, Robinson further discloses the height position of the upper ends of the first height pedals is 1.5 times or higher than the height position of the upper ends of the second height pedals with respect to a floor surface where the remote control apparatus is placed (see figure 7d).  
Regarding claim 14, Robinson further discloses the lower ends of the first and second height pedals are at substantially the same height (compare the lower end of 704R with 706R in figure 7d).  
Regarding claim 15, Robinson further discloses the plural pedals are arranged in a fan shape (704R/L, 706R/L, 708R/L, figure 7a) in the planar view.  

Claims 1, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mei (US 2016/0066815).
Regarding claim 1, Mei discloses a remote control apparatus (204, figure 2) for remotely controlling a patient-side system including medical equipment and an endoscope to capture an image of a surgery site (intended use language | surgical instruments 122 and endoscope 116b, figure 4), the remote control apparatus comprising: an operation handle (108a-b, figure 3) with which an operator controls the medical equipment (for surgical equipment device controller 110 [0016]); and an operation pedal section (108d, figure 3) including: plural pedals (see pedals in figures 5) st and 2nd height pedals can be designated in an alternate fashion).  
Regarding claim 10, Mei further discloses the base includes a pedal arrangement region (“region” is broadly interpreted as a broad partition between groups of pedals) where the plural pedals are arranged, the pedal arrangement region includes a first region (see the two pedals on the left in figures 5) on a left side of the base and a second region on a right side of the base (see the 4 pedals on the right in figures 5), at least two of the plural pedals are located in one of the first and second regions (see the two pedals on the left region, figures 5), and at least four of the plural pedals are located in the other one of the first and second regions (see the 4 pedals on the right region, figures 5).  
Regarding claim 16, Mei discloses a remote control apparatus (204, figure 2) for remotely controlling a patient-side system including medical equipment and an endoscope to capture an image of a surgery site (intended use language | surgical 
Regarding claim 17, Mei further discloses the first to fourth pedal comprises: a camera pedal that enables the operation handle to control the endoscope (functional language- see intended use language above | the foot operated control components control functions…endoscopic camera control [0031]); a clutch pedal that temporarily disconnects control- related connection between the operation handle and the medical equipment (functional language | the foot operated control components control functions…surgical functions…etc [0031]); a coagulation pedal to perform an operation to coagulate the surgery site using the medical equipment (functional language | the 
Regarding claim 18, Mei further discloses 43MRD.096.0015.NPthe first and third pedal have a different length and a different width from that of the second and fourth pedals (see the top 2 pedals have a different length and width compared to the bottom 2 pedals on the right side, see figures 5 | the examiner interpreted the top 2 pedals to have a greater width than the bottom 2 pedals based on figures 5).  
Regarding claim 19, Mei discloses a remote control apparatus (204, figure 2) for remotely controlling a patient-side system including a first manipulator supporting first medical equipment, a second manipulator supporting second medical equipment, and a camera arm supporting an endoscope (intended use language | surgical instruments 122 and endoscope 116b, figure 4 | manipulators 408, 410, 420, 430 in figure 4), the remote control apparatus comprising: a first operation handle (108a or b, figure 3) with which an operator operates the first medical equipment through the first manipulator (to control the movement of one or more corresponding surgical instruments [0024]); a second operation handle (108a or b, figure 3) with which the operator operates the second medical equipment through the second manipulator (to control the movement of one or more corresponding surgical instruments [0024]); and an operation pedal section (see 108d, figure 3) including: plural pedals (see pedals in 108d, figure 3) including first to sixth pedals (see the 6 pedals in 108d, figure 3) configured to be pressed down to execute functions concerning the first medical equipment, the second medical the examiner interpreted all of the pedals are adjacent to one another, see figure 3), the fourth pedal is provided adjacent to the third pedal (pedals in the middle column, figure 3), the fifth pedal is provided adjacent to the fourth pedal (see figure 3), and the sixth pedal is provided adjacent to the fifth pedal (pedals on the right column, figure 3), and a position of upper ends of the first, third, and fifth pedals are different from a position of upper ends of the second, fourth, and sixth pedals in height (the top 3 pedals are located above the bottom 3 pedals, see figure 3).
Regarding claim 20, Mei further discloses the base includes a pedal arrangement region where the plural pedals are arranged, the pedal arrangement region includes a first region on a left side of the base and a second region on a right side of the base (see the gap between the two pedals on the left and the four pedals on the right, see figure 3), and 44MRD.096.0015.NPthe first and second pedals (2 pedals are located in the region on the left, figure 3) are located in one of the first and second regions, whereas the third to sixth pedals (four pedals are located in the region on the right, figure 3) are located in the other one of the first and second regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RYAN N HENDERSON/Primary Examiner, Art Unit 3795